DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a dump truck with a platform supported on a vertical member connected to lateral frame, where a pair of fenders incline downward from the platform to a rearward side of a pair of wheels, where a shield portion is provided with a shield inclination plate that inclines downward from the platform side toward a rearwards side between the pair of fenders, where the ends of the shield portion are connected to the fenders in the width direction, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record is U.S. Patent Publication No. 2018/0334193 issued to Aoyama et al. teaches of a front end loader that includes a pair of front fenders (70) with a front frame (102) extending between the frames, but Aoyama et al. does not teach of a dump truck body with a platform and a guard inclined downward from the platform.
U.S. Patent No. 4,706,981 issued to Dorwart teach of a vehicle spay device with a manifold (400) extending between fenders (300).
U.S. Patent No. 9,777,616 issued to Kanayama et al. teaches of a dump truck with rearward extending fenders but does not show a shield portion.
U.S. Patent Publication No. 2018/0247470 issued to Yui teaches of a dump truck with rearward extending fenders but does not show a shield portion.
U.S. Patent Publication No. 2014/0266859 issued to Kurihara et al. teach of a dump truck body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618